Title: To James Madison from James Mchenry, 26 July 1788
From: McHenry, James
To: Madison, James


Dear SirBaltimore 26 July 1788.
I am just returned from the Eastern shore of this state. I have been in every County save one, and find a laudable determination in each to make a choice of federal representatives for our ensuing assembly. I hope the time for commencing proceedings under the new Congress will favor this intention.
If you have any data by which one may judge of the views or plan of the Antifederalists I beg you to communicate them. I consider Mr. P. Henry’s declaration as the basis of the new opposition and wish you to state it to me in his own words. Some men of influence in this place entertain an opinion that the distinction of fed. and antifed. should be done away, which should it gain ground will ensure Mr Chase his election. A letter [from] an authority, will have great weight on the minds of such persons. I hope you will be able to write me on this subject and to give me their plan with such evidences as may have come to your knowlege. The sooner the better. Adieu. Yours sincerely
James McHenry
